Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                           U.S. Magistrate Judge S. Kato Crews


  Civil Action No. 1:19-cv-02660-RM-SKC

  CHADWICK JORDAN,

                          Plaintiff,

  v.

  LISA FORBES, and
  DAVID STEWARD,

                          Defendants.


                RECOMMENDATION RE: MOTION TO DISMISS [#25]


           During his enrollment at the University of Colorado-Denver, Plaintiff

  Chadwick Jordan was involved in a number of disciplinary actions, which ultimately

  culminated in his expulsion from the school. [#17.]1 According to the Amended

  Complaint,      three     disciplinary   cases—nos.   2015039201,    2016034501,    and

  2016085401—arose from Plaintiff’s allegedly disruptive and/or threatening behavior

  and his failure to disclose his criminal history. [#17 at pp.4-5; #1 at pp. 86, 121; #25-

  1 at pp.14-15.]2 Defendant David Steward initiated and made the final determination

  in each of Plaintiff’s disciplinary cases. [Id.]



  1   The Court uses “[#__.]” to refer to specific docket entries in CM/ECF.

  2In his original complaint, Plaintiff included over 160 pages of documents, including
  the notices regarding his disciplinary cases. [#1.] In his Amended Complaint, he
  continues to refer to those attached documents. [See #17.] These attachments did not
                                               1
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 2 of 19




        On August 7, 2017, Steward initiated Disciplinary Case No. (DCN)

  2017000601 against Plaintiff based on Plaintiff’s allegedly disruptive conduct in the

  Financial Aid Office. [#17 at p.6.] Following a hearing, where Plaintiff was neither

  permitted to record nor cross-examine witnesses, Steward suspended Plaintiff and

  ordered him to attend four counseling sessions with Defendant Dr. Lisa Forbes, a

  psychotherapist. Plaintiff appealed Steward’s determination, but the suspension was

  upheld. [Id.]

        On February 19, 2018, Plaintiff met with Dr. Forbes and told her five police

  officers arrived at his apartment for a welfare check because they heard Plaintiff had

  $80,000 and an AR-15 rifle. According to Plaintiff, Dr. Forbes is the only person he

  spoke to about the incident. Thereafter, on March 5, 2018, Steward initiated DCN

  2017094401 based Plaintiff’s purchase of the AR-15 and on threats Plaintiff allegedly

  made to a neighbor. [See #1 at pp.185-86.] Steward immediately suspended Plaintiff

  on this basis. Steward then sent a second notice of charges in June based on Plaintiff’s

  alleged possession of a controlled substance. [Id.] Plaintiff and Steward met

  telephonically on July 31, 2018, to discuss Plaintiff’s response to the charges, and




  include pages related to Disciplinary Case No. 2016085401, despite being central to
  Plaintiff’s claims. Defendants provided these missing pages. The Court concludes it
  may review these attachments without converting the present motion to one for
  summary judgment. See Lorusso v. Boulder Brands, Inc., No. 15-cv-00679-MSK-
  KMT, 2017 WL 4334070, at *1 (D. Colo. Feb. 27, 2017) (“If a document is not
  incorporated by reference or attached to the complaint, but is referenced in the
  complaint and is central to the plaintiff's claim, the defendant may submit an
  ‘indisputably authentic copy to the court to be considered on a motion to dismiss.’”)
  (citing GFF Corp. v. Assoc. Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
  1997)).
                                             2
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 3 of 19




  Steward issued his decision on September 6, 2018, expelling Plaintiff from the

  University. [#17 at p.7.]

        In his Amended Complaint, Plaintiff claims Steward violated his Fourteenth

  Amendment rights to procedural and substantive due process. He also asserts state

  law claims for “breach of confidence, breach of contract, breach of duty of care, and

  invasion of privacy” against Dr. Forbes.3 Defendants argue, pursuant to the Eleventh

  Amendment and the Colorado Governmental Immunity Act (“CGIA”), this Court

  lacks jurisdiction over Plaintiff’s claims. [#25.] They also contend Steward is entitled

  to qualified immunity. [Id.] Having reviewed the Amended Complaint, the Motion

  and related briefing, and the relevant law, the Court concludes a hearing is

  unnecessary.4 For the following reasons, the Court RECOMMENDS Defendants’

  Motion be GRANTED IN PART and DENIED IN PART.

                               STANDARD OF REVIEW

  A.    Fed. R. Civ. P. 12(b)(1)

        Defendants seek dismissal pursuant to Fed. R. Civ. P. 12(b)(1). As courts of



  3 Plaintiff proceeds pro se; thus, the Court liberally construes his pleadings. See
  Haines v. Kerner, 404 U.S. 519, 520-21 (1972). But the Court may not “supply
  additional factual allegations to round out a plaintiff’s complaint.” Whitney v. State
  of New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997). Nor may a plaintiff defeat a
  motion to dismiss by alluding to facts that have not been alleged, or by suggesting
  matters that were not pleaded. Associated Gen. Contractors of Cal. Inc. v. Cal. State
  Council of Carpenters, 459 U.S. 519, 526 (1983). Pro se plaintiffs must “follow the
  same rules of procedure that govern other litigants.” Nielsen v. Price, 17 F.3d 1276,
  1277 (10th Cir. 1994).

  4 Plaintiff filed a Sur-Reply on October 27, 2021. [#38.] While the Federal Rules do
  not contemplate sur-replies, the Court, in its discretion, has considered it. Though
  the parties are reminded they must seek leave to file a sur-reply in the future.
                                             3
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 4 of 19




  limited jurisdiction, federal courts must have a specific legal basis for their

  jurisdiction. See Morris v. City of Hobart, 39 F.3d 1105, 1111 (10th Cir. 1994) (citing

  Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994)). The determination of a court’s

  subject matter jurisdiction is a question of law. Madsen v. U.S. ex rel. U.S. Army,

  Corps of Eng’rs, 841 F.2d 1011, 1012 (10th Cir. 1987). “A court lacking jurisdiction

  cannot render judgment but must dismiss the cause at any stage of the proceedings

  in which it becomes apparent that jurisdiction is lacking.” Basso v. Utah Power &

  Light Co., 495 F.2d 906, 909 (10th Cir. 1974). “The burden of establishing subject-

  matter jurisdiction is on the party asserting jurisdiction.” Montoya v. Chao, 296 F.3d

  952, 955 (10th Cir. 2002) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

  375, 377 (1994)).

  B.    Fed. R. Civ. P. 12(b)(6)

        The Court accepts the well-pleaded facts as true and views the allegations in

  the light most favorable to the non-movant. Casanova v. Ulibarri, 595 F.3d 1120,

  1124-25 (10th Cir. 2010). Under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

  a court may dismiss a complaint for “failure to state a claim upon which relief can be

  granted.” See Fed. R. Civ. P. 12(b)(6). In deciding a motion under Rule 12(b)(6), the

  Court must “accept as true all well-pleaded factual allegations . . . and view these

  allegations in the light most favorable to the plaintiff.” Casanova, 595 F.3d at 1124-

  25 (10th Cir. 2010) (internal citations omitted). The Court is not, however, “bound to

  accept as true a legal conclusion couched as a factual allegation.” Bell Atlantic Corp.

  v. Twombly, 550 U.S. 544, 555 (2007). “Threadbare recitals of the elements of a cause



                                            4
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 5 of 19




  of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009). To survive a motion to dismiss, “a complaint must contain

  sufficient factual matter, accepted as true, to state a claim to relief that is plausible

  on its face.” Id. at 678 (internal quotation marks omitted).

        The Twombly/Iqbal pleading standard requires courts take a two-prong

  approach to evaluating the sufficiency of a complaint. Id. at 678–79. The first prong

  requires the court to identify which allegations “are not entitled to the assumption of

  truth” because, for example, they state legal conclusions or merely recite the elements

  of a claim. Id. at 678. The second prong requires the court to assume the truth of the

  well-pleaded factual allegations “and then determine whether they plausibly give rise

  to an entitlement to relief.” Id. at 679. “Accordingly, in examining a complaint under

  Rule 12(b)(6), [courts] will disregard conclusory statements and look only to whether

  the remaining, factual allegations plausibly suggest the defendant is liable.” Khalik

  v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012). In other words, the court

  strips the complaint bare of the deficient allegations and determines whether the

  remainder plausibly states a claim for relief. But the standard is a liberal one, and “a

  well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof

  of those facts is improbable, and that recovery is very remote and unlikely.” Dias v.

  City & Cty. of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009).




                                             5
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 6 of 19




                                       ANALYSIS

  A.    Eleventh Amendment Immunity

        Defendants first contend, to the extent they are sued in their official capacities,

  the claims are barred by the Eleventh Amendment. In his Response and Sur-Reply,

  Plaintiff affirmatively states he is only suing these Defendants in their individual

  capacities. [#32 at pp.6-7; #38-1 at p.2.] Thus, the Court does not address any

  arguments regarding sovereign immunity because it does not apply to Plaintiff’s

  claims, which are only brought against Defendants in their individual capacities.

  B.    Dr. Lisa Forbes

        The CGIA grants public employees immunity from tort liability for any act or

  omission undertaken in the scope of their employment, except for acts done willfully

  or wantonly. Colo. Rev. Stat. § 24-10-118(2)(a). Dr. Forbes is employed by the

  University, and therefore, is a public employee. See Univ. of Colo. v. Booth, 78 P.3d

  1098, 1102 (Colo. 2003) (the University is an instrumentality of the state for CGIA

  purposes); Colo. Rev. Stat. § 24–10–103(4) (“Public employee” is defined as “an officer,

  employee, servant, or authorized volunteer of the public entity”.). And Plaintiff’s

  claims for breach of the duty of care and invasion of privacy are tort claims falling

  under the purview of the CGIA.5 G.A. Resort Condo. Ass’n, Inc. v. Chicago Title




  5The Amended Complaint also alleges a claim for “breach of confidence.” But this is
  not a cognizable legal claim. Because this claim involves the allegations that Dr.
  Forbes revealed information told to her in confidence by Plaintiff in the context of a
  psychotherapist-patient relationship, the claim appears to be subsumed by, and
  redundant of, the claims for breach of the duty of care and invasion of privacy. The
  Court recommends dismissal of the “breach of confidence” claim on this basis, and
                                             6
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 7 of 19




  Timeshare Land Tr., Inc., No. 19-CV-01870-RM-GPG, 2020 WL 5815029, at *13 (D.

  Colo. Sept. 14, 2020), report and recommendation adopted, 2020 WL 7022354 (D.

  Colo. Nov. 30, 2020) (citing Town of Alma v. AZCO Const., Inc., 10 P.3d 1256, 1263

  (Colo. 2000)) (“[S]ome special relationships by their nature automatically trigger an

  independent duty of care that supports a tort action even when the parties have

  entered into a contractual relationship (i.e., attorney-client relationship, physician-

  patient relationship, insurer-insured relationship).”); Robert C. Ozer, P.C. v. Borquez,

  940 P.2d 371 (Colo. 1997) (recognizing a tort claim for invasion of privacy in nature

  of unreasonable publicity given to one’s private life).

        Concerning Plaintiff’s claim for breach of contract, the CGIA “was not intended

  to apply to actions grounded in contracts.” Berg v. State Bd. of Agric., 919 P.2d 254,

  258 (Colo. 1996) (citing cases). “However, the form of the complaint does not

  determine whether the claim is based in tort or contract.” W.-Helmle v. Denver Dist.

  Att'ys Off., No. 19-cv-02304-RM-STV, 2020 WL 6119524, at *14 (D. Colo. May 29,

  2020), report and recommendation adopted as modified, 2020 WL 5406126 (D. Colo.

  Sept. 9, 2020) (citing Carothers v. Archuleta Cty. Sheriff, 159 P.3d 647, 655 (Colo.

  App. 2006)). “Rather, the dispositive question in determining whether the CGIA bars

  a plaintiff's claim is whether the claim is a tort claim or could be a tort claim.” Id.

  (emphasis added). Here, the Court has little trouble concluding this claim could be a

  tort claim. To be sure, Plaintiff’s claim for breach of contract is based on the same




  liberally construes the underlying factual basis for this “claim” as supporting the
  claims for breach of the duty of care and invasion of privacy.
                                             7
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 8 of 19




  facts as the tort claims—Dr. Forbes’ alleged disclosure of information she learned

  during her session with Plaintiff. Moreover, the Court has reviewed the “non-

  disclosure agreement” and concludes the breach of contract claim is not based on an

  actual contract. See Toone v. Wells Fargo Bank, N.A., 716 F.3d 516, 521 (10th Cir.

  2013) (Courts are permitted to review “documents referred to in the complaint if the

  documents are central to the plaintiff's claim and the parties do not dispute the

  documents' authenticity.”). This document contains no promises, bargains, or

  mention of consideration. Rather, the “non-disclosure agreement” is a notice of

  Plaintiff’s rights as a patient. The signatures on the document are acknowledgments

  that Dr. Forbes provided Plaintiff with the information and Plaintiff read and

  understood his rights. [#38-2.] Therefore, this claim also falls under the CGIA.

        The Court must now consider whether Plaintiff has sufficiently alleged Dr.

  Forbes acted willfully or wantonly with respect to his tort claims. The CGIA does not

  define “willful and wanton.” But courts interpreting the CGIA have held “a person

  engages in ‘willful and wanton’ conduct when that person ‘purposefully pursue[s] a

  course of action or inaction that he or she consider[s] would probably result in harm’

  to the plaintiff.” Romero v. Denver Public School Dist. No 1, No. 09-cv-01043-CMA-

  KLM, 2010 WL 1235635, at *3 (D. Colo. March 18, 2020) (quoting Castaldo v. Stone,

  192 F. Supp.2d 1124, 1141 (D. Colo. 2001)). “An essential component of the definition

  of willful and wanton conduct is that the actor specifically contemplated that his or

  her actions may cause harm to another and thereafter proceeded to act heedless of




                                            8
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 9 of 19




  that risk of harm.” Carani v. Meisner, No. 08-cv-02626-MSK-CBS, 2009 WL 2762719,

  at *2 (D. Colo. Aug. 26, 2009).

        Plaintiff alleges Dr. Forbes “acted in conscious disregard and with reckless

  indifference to the consequences of exposing the Plaintiff’s treatment.” [#17-1 at ¶17.]

  But this is a legal conclusion and naked assertion unsupported by related factual

  allegations, and therefore, the Court is not bound to accept this allegation as true.

  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Plaintiff’s allegation that

  Dr. Forbes “knew under the circumstances and conditions [her conduct] would

  probably result in injury to Plaintiff” is similarly bare. The Amended Complaint does

  not allege any facts concerning Dr. Forbes’ knowledge of some probable injury to

  Plaintiff; indeed, it is not clear from the Amended Complaint which potential injury

  (criminal proceedings, academic repercussions, or both) she is purported to have

  recognized and disregarded. The Court may not assume facts not specifically alleged

  in the Amended Complaint. Whitney, 113 F.3d at 1173-74.

        When asserting willful and wanton behavior against a public employee, the

  CGIA requires a plaintiff to plead “the specific factual basis of such allegations” in

  his complaint or suffer dismissal for failure to state a claim upon which relief can be

  granted. Colo. Rev. Stat. § 24–10–110(5)(a)–(b). The Amended Complaint does not

  allege sufficient facts to plausibly establish Dr. Forbes “purposefully” acted in a way




                                             9
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 10 of 19




   that “would probably result in harm” to Plaintiff. Therefore, Plaintiff’s claims against

   her are barred by the CGIA, and the Court recommends their dismissal.6

   C.    David Steward

         1. Statute of Limitations

         Plaintiff filed his original complaint on September 17, 2019. Under the

   applicable statute of limitations, any claims accruing before September 17, 2017, are

   barred by the two-year statute of limitations. See Colo. Rev. Stat. § 13–80–102(g)

   (creating a two-year limitation period for “[a]ll actions upon liability created by a

   federal statute where no period of limitation is provided in said federal statute” and

   for “[a]ll other actions of every kind for which no other period of limitation is

   provided”); Blake v. Dickason, 997 F.2d 749, 750 (10th Cir.1993) (applying Colo. Rev.

   Stat. § 13–80–102 to a § 1983 claim). Defendants argue any conduct related to DCNs

   2015039201, 2016034501, 2016085401, and 2017000601 is time barred.

         Plaintiff does not challenge Defendants’ proposition that claims related to

   DCNs 2015039201, 2016034501, and 2016085401 are time barred. Further, it does

   not appear any claims against Steward are based on these three disciplinary cases.

   Rather, these three disciplinary cases were pleaded with respect to Claim One

   (deliberate indifference) against Kristin Kushmider. Ms. Kushmider, and the

   deliberate indifference claim were previously dismissed from this action. [#22.]




   6 Considering this conclusion, the Court does not address Defendants’ arguments
   regarding Colo. Rev. Stat. § 13-20-602 (certificates of review).
                                             10
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 11 of 19




         Plaintiff argues the remaining disciplinary case, DCN 2017000601, is not

   barred because his appeal of that case was not completed until September 20, 2017.

   Defendants argue the statute of limitations began to run on August 22, 2017, when

   Steward’s conduct concerning that disciplinary case was complete, and therefore, the

   claim is time-barred. These arguments implicate principles of exhaustion of remedies

   and claim accrual, although the parties failed to address these issues directly.

         In civil rights actions brought under 42 U.S.C. § 1983, “the constitutional

   violation actionable under § 1983 is complete when the wrongful action is taken.”

   Zinermon v. Burch, 494 U.S. 113, 125 (1990). “This rule applies to two of the three

   kinds of § 1983 claims that can be brought under the Due Process Clause of the

   Fourteenth Amendment: (1) deprivations of rights guaranteed by the Bill of Rights

   and incorporated by the Due Process Clause, and (2) substantive due process rights.”

   Pinder v. Mitchell, 658 F. App’x 451, 453 (10th Cir. 2016). Allegations that conduct

   violated procedural due process rights requires a plaintiff to first exhaust state

   remedies. Id.; see also Heldman v. Oklahoma, 415 F. Supp. 3d 1012, 1018 (W.D. Okla.

   2019) (plaintiff failed to allege a procedural due process claim where she did not allege

   exhaustion of state remedies).

         Neither party has addressed whether administrative appeals in these

   disciplinary cases are necessary to exhaust state remedies. The Court has reviewed

   the University’s Student Code of Conduct and notes it provides that decisions made

   in the disciplinary process are “final, pending the appeal process.” University of

   Colorado Denver, Student Code of Conduct at pp. 4-5 (September 2020) (emphasis



                                              11
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 12 of 19




   added).7 Because Plaintiff was in the process of appealing DCN 2017000601, and his

   appeal was not complete until September 20, 2017, it appears Plaintiff timely filed

   his claim for procedural due process since he filed his Complaint on September 17,

   2019. Without any substantive argument from the parties on this issue, and viewing

   the allegations in the Amended Complaint in the light most favorable to the non-

   movant, the Court recommends denial of the motion to the extent it seeks dismissal

   of the procedural due process claim involving DCN 2017000601.

         In sum, to the extent they are asserted against Steward, the Court

   recommends Plaintiff’s procedural and substantive due process claims arising out of

   DCNs 2015039201, 2016034501, and 2016085401 be dismissed as time barred. On

   this same basis, the Court recommends Plaintiff’s substantive due process claim

   arising out of DCN 2017000601 be dismissed, but the procedural due process claim

   involving DCN 2017000601 remain.

         2. Qualified Immunity

         Defendant Steward has raised the qualified immunity defense, which the

   Court considers in the context of the procedural due process claim involving DCNs



   7     See     https://www.ucdenver.edu/docs/librariesprovider284/default-document-
   library/cu-denver-student-code-of-conduct---final-with-suspension-update-9-16-
   20.pdf?sfvrsn=6b5464ba_2 (last visited April 15, 2021). This language also appears
   in    the    September      2017     University     Student     Code     of   Conduct
   (https://www.ucdenver.edu/docs/librariesprovider129/student-conduct-
   library/cudenver-codeofconduct.pdf?sfvrsn=1a4e07b9_2). The Court takes judicial
   notice of these University records. See New Mexico ex rel. Richardson v. Bureau of
   Land Mgmt., 565 F.3d 683, 703 (10th Cir. 2009) (taking judicial notice of two federal
   agency websites); City of Sausalito v. O’Neill, 386 F.3d 1186, 1223 n.2 (9th Cir. 2004)
   (“We may take judicial notice of a record of a state agency not subject to reasonable
   dispute.”).
                                             12
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 13 of 19




   2017000601 and 2017094401. Qualified immunity shields “government officials from

   liability for civil damages insofar as their conduct does not violate clearly established

   statutory or constitutional rights of which a reasonable person would have known.”

   Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quotation omitted). Qualified

   immunity is “immunity from suit rather than a mere defense to liability [and] it is

   effectively lost if a case is erroneously permitted to go to trial.” Mitchell v. Forsyth,

   472 U.S. 511, 526 (1985). Whether defendants are entitled to qualified immunity is a

   legal question. Wilder v. Turner, 490 F.3d 810, 813 (10th Cir. 2007).

         When the qualified immunity defense is raised, the plaintiff bears the burden

   of showing, with particularity, facts and law establishing the inference that the

   defendant violated a clearly established federal constitutional or statutory right.

   Walter v. Morton, 33 F.3d 1240, 1242 (10th Cir. 1994). If the plaintiff fails to satisfy

   either prong, the defendant is entitled to qualified immunity. Pearson, 555 U.S. at

   236. The court has the discretion to consider these prongs in any order. Leverington

   v. City of Colorado Springs, 643 F.3d 719, 732 (10th Cir. 2011).

         As to the first prong, “[i]f no constitutional right would have been violated were

   the allegations established,” the inquiry is at an end. Saucier v. Katz, 533 U.S. 194,

   201 (2001). The second prong—whether the right was clearly established—must be

   considered “in light of the specific context of the case, not as a broad general

   proposition.” Id. An official’s conduct “violates clearly established law when, at the

   time of the challenged conduct, ‘the contours of a right are sufficiently clear’ that

   every ‘reasonable official would have understood that what he is doing is violating



                                              13
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 14 of 19




   that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v.

   Creighton, 483 U.S. 635, 640 (1987)). To be clearly established, “existing precedent

   must have placed the statutory or constitutional question beyond debate.” Id.

         a. Procedural Due Process

         In his Amended Complaint, Plaintiff lists a number of procedural infirmities

   (occurring in DCNs 2017000601 and 2017094401), which purportedly violate his

   constitutional right to due process. These include:

         1. Failing to provide the identities of any witnesses;

         2. Preventing Plaintiff from cross-examining witnesses;

         3. Conducting a hearing by telephone;

         4. Preventing Plaintiff from recording the hearings;

         5. Refusing to provide a transcript of the hearings;

         6. Failure to provide Plaintiff with the evidence against him;

         7. Not affording Plaintiff a presumption of innocence;

         8. Failing to provide Plaintiff with an attorney;

         9. Proceeding with the hearing while Plaintiff’s criminal case was ongoing;

         10. Failing to provide written finding of fact; and

         11. Depriving him of an impartial tribunal.

   (collectively, “Alleged Procedures.”)

         The Fourteenth Amendment’s Due Process Clause states, “No state shall . . .

   deprive any person of life, liberty, or property without due process of law.” U.S. Const.

   amend. XIV, § 1. The Supreme Court has recognized public school students have a



                                              14
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 15 of 19




   “property interest” in their public education, and that any deprivation of that

   education which is “not de minimis” requires some form of due process. Goss v. Lopez,

   419 U.S. 565, 576 (1975) (holding that a ten-day suspension was not de minimis). In

   this context, courts have emphasized that less stringent procedural requirements

   attach when a school makes an academic decision about a student rather than when

   it takes disciplinary action against a student. Board of Curators v. Horowitz, 435 U.S.

   78, 85-91 (1978). Where, as here, a dismissal or suspension is for disciplinary reasons,

   heightened procedural due process protections are required. See Brown v. Univ. of

   Kansas, 599 F. App’x 833, 837 (10th Cir. 2015). But, “the very nature of due process

   negates any concept of inflexible procedures universally applicable to every

   imaginable situation.” Harris v. Blake, 798 F.2d 419, 423 (10th Cir. 1986) (quoting

   Cafeteria Workers Union, Local 473 v. McElroy, 367 U.S. 886, 895 (1961)). “[D]ue

   process is flexible and calls for such procedural protections as the particular situation

   demands.” Mathews v. Eldridge, 424 U.S. 319, 334 (1976) (alterations in original).

                i. Alleged Procedures One – Ten

         Defendants argue, even assuming Plaintiff stated plausible due process

   violations, he cannot meet his burden to show he had a clearly established right to

   Alleged Procedures one through ten. The Court agrees. Although Plaintiff spends

   much time discussing application of the procedures stated in 34 C.F.R. § 106.45.(a)

   and (b), this regulation does not apply.

         This particular regulation specifies how public schools must respond to

   allegations of sexual harassment consistent with Title IX’s prohibition against sex



                                              15
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 16 of 19




   discrimination. See Nondiscrimination on the Basis of Sex in Education Programs or

   Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30026, 30028

   (promulgating regulation pursuant to authority under 20 U.S.C. § 1682). None of

   Plaintiff’s disciplinary actions involved allegations of sexual harassment, and further,

   the regulation in its current iteration (which requires live hearings and cross

   examinations) was adopted in 2020, and does not apply retroactively. Doe v. Stonehill

   Coll., Inc., No. CV 20-10468-LTS, 2021 WL 706228, at *5 (D. Mass. Feb. 23, 2021)

   (citing 5 Fed. Reg. 30026, 30061). Plaintiff bears the burden to show he had a clearly

   established right, and in relying solely on this Title IX regulation, he has failed to

   meet his burden for Alleged Procedures one through ten. Defendant Steward is

   therefore entitled to qualified immunity as concerns these specific procedures.

                ii. Alleged Procedure 11 re: Impartial Tribunal

         “A fundamental principle of procedural due process is a hearing before an

   impartial tribunal.” Tonkovich v. Kan. Bd. of Regents, 159 F.3d 504, 518 (10th Cir.

   1998) “A tribunal is not impartial if it is biased with respect to the factual issues to

   be decided at the hearing.” Id. To disqualify a hearing officer or tribunal, there must

   be a “substantial showing of personal bias.” Id. Honesty and integrity are presumed,

   so there must also be “some substantial countervailing reason to conclude that a

   decisionmaker is actually biased with respect to the factual issues being

   adjudicated.” Id. (citing Mangels v. Pena, 789 F.2d 836, 838 (10th Cir. 1986)).

   “Plaintiff need not allege gender bias, or indeed any bias on the basis of any otherwise

   legally protected group or class of individuals. To the contrary, any type of actual bias



                                              16
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 17 of 19




   is sufficient.” Doe v. DiStefano, No. 16-CV-1789-WJM-KLM, 2018 WL 2096347, at *9

   (D. Colo. May 7, 2018).

         Defendants agree the right to an impartial decision maker was clearly

   established in this case, but argue Plaintiff has failed to allege anything but

   conclusory facts. The Court disagrees.

         In his Amended Complaint, and repeatedly throughout the attached materials,

   Plaintiff alleges Steward called Plaintiff a “liar” and told him “he did not deserve to

   be at the university.” [#17 at p.6.] Plaintiff also alleges another University employee,

   Will Dewese, agreed Steward was biased and not impartial toward Plaintiff. [Id.]

   Construing these allegations in the light most favorable to the Plaintiff, as it must,

   the Court concludes dismissal is not appropriate. Whether the Plaintiff can develop

   evidence of “a substantial showing of personal bias,” Tonkovich, 159 F.3d at 518, is a

   matter for discovery. The Court, therefore, recommends finding Steward is not

   entitled to qualified immunity on the procedural due process claim insofar as Alleged

   Procedure 11 is concerned.

         b. Substantive Due Process

         The bedrock of due process is protecting individuals against arbitrary

   government action. Cnty. of Sacramento v. Lewis, 523 U.S. 833, 8446 (1998).

   “[S]ubstantive due process ‘bars certain arbitrary, wrongful government actions

   regardless of the fairness of the procedures used to implement them,’ but only for ‘the

   most egregious official conduct [that] can be said to be arbitrary in the constitutional

   sense.’” Messeri v. Univ. of Colorado, Boulder, No. 18-CV-2658-WJM-SKC, 2019 WL



                                             17
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 18 of 19




   4597875, at *10 (D. Colo. Sept. 23, 2019) (quoting Zinermon v. Burch, 494 U.S. 113,

   125 (1990) and Williams v. Berney, 519 F.3d 1216, 1220 (10th Cir. 2008)). To state a

   substantive due process claim, a plaintiff “must sufficiently allege the University’s

   actions were arbitrary, lacked a rational basis, or would shock the conscience of

   federal judges.” Id. (citing Butler v. Rio Rancho Pub. Sch. Bd. of Educ., 341 F.3d 1197,

   1200–01 (10th Cir. 2003)); see also Brenna v. S. Colo. State Coll., 589 F.2d 475, 477

   (10th Cir. 1978) (“Substantive’ due process requires only that termination of an

   interest not be arbitrary, capricious, or without a rational basis.”).

         Plaintiff contends there was no reasonable basis for his expulsion, which

   shocks the conscience. [#17 at p.7.] But nearly all Plaintiff’s allegations in support of

   this conclusion are rooted in the Alleged Procedures, discussed above. To the extent

   the Amended Complaint alleges a race-based motive [#17 at p.6], which could

   conceivably support arbitrary, capricious or irrational conduct, those allegations are

   conclusory and are not supported by factual allegations to plausibly allege a race-

   based motive by Steward.

         Because Plaintiff’s allegations challenge the way in which he was suspended

   and expelled—as opposed to the fact of suspension or expulsion—the Court concludes

   he has failed to sufficiently allege a violation of his substantive due process rights.

   The Court recommends this claim be dismissed.

                                        *      *     *

         For the foregoing reasons, the Court RECOMMENDS Defendants’ Motion to

   Dismiss [#25] be GRANTED IN PART and DENIED IN PART.



                                              18
Case 1:19-cv-02660-RM-SKC Document 61 Filed 04/22/21 USDC Colorado Page 19 of 19




         DATED: April 22, 2021

                                             BY THE COURT:




                                             S. Kato Crews
                                             United States Magistrate Judge

   Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b)(2), the parties

   have fourteen (14) days after service of this recommendation to serve and

   file specific written objection    s to the above recommendation with the

   District Judge assigned to the case. A party may respond to another party's

   objections within fourteen (14) days after being served with a copy. The

   District Judge need not consider frivolous, conclusive, or general

   objections. A party's failure to file and serve such written, specific

   objections waives de novo review of the recommendation by the District

   Judge and waives appellate review of both factual and legal questions.

   Thomas v. Arn, 474 U.S. 140, 148–53 (1985); Makin v. Colorado Dep't of Corrs.,

   183 F.3d 1205, 1210 (10th Cir. 1999); Talley v. Hesse, 91 F.3d 1411, 1412–13

   (10th Cir. 1996).




                                        19
